Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 5/25/2022, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to the claims to correct certain objections and 112 rejections.  The examiner has withdrawn those rejections properly addressed by the amendment and maintained below those that require additional consideration.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot based on the rejections that follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “carbonaceous gas is selected from a group consisting of methane, acetylene, propane mixed with hydrogen and argon”; however, this Markush group appears improper.  It is unclear the members of the group because argon is not a carbonaceous gas and thus is not proper as part of the defined Markush group.  
A proper reading of the specification appears to indicate that the claim should more reasonably be “wherein the carbonaceous gases are selected from the group consisting of methane, acetylene and propane, and are mixed with hydrogen and argon” 
Claim 1 requires “repeating the entire process” appears to lack antecedent bases as the claims are “method” comprising steps and therefore “the entire process” lacks antecedent basis as it is unclear what “the entire process” embodies.  Such could be redrafted to be “repeating the method steps” or similar.
Claim 1 requires “a Gas Exit End” with the improper capitalization.
Claims 1 and 4 requires “dimmers;” however, such should more reasonable be “dimers”
Claim 1 requires “the carbon dimmers”; however, the claim only require “carbon dimer” and thus claim 1 should be amended to for “carbon dimers and carbon trimers”
Claim 3 requires “heating furnace elements” however, the requirement of heating furnace elements lack antecedent basis in the claims.  One cannot remove heating furnace elements that are not disclosed as being present.
Claim 1 requires “the plurality of GCD particles”; however, GQD particles lacks antecedent basis in the claims, should more reasonably be “the plurality of GQDs”
Claim 1 requires “the plurality of GCDs particles”; however, GQDs particles lacks antecedent basis in the claims, should more reasonably be “the plurality of GQDs”
Claim 3 requires “furnace insulation pads” however, the requirement of furnace insulation pads lack antecedent basis in the claims.  One cannot withdraw furnace insulation pads that are not disclosed as being present.
Claim 5 requires “the heating furnace elements” however, the requirement of heating furnace elements lack antecedent basis in the claims.
Dependent claims do not cure the deficiencies of the claims from which they depend and are therefore similarly rejected.

Due to the continued deficiencies of the claims as drafted, the examiner requests a detailed review by the applicant to remedy and correct any additional 112 compliance issues.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
In addition, applicant is requested to cancel non-elected claims 7-11 to place the case in immediate condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P TUROCY/Primary Examiner, Art Unit 1718